Citation Nr: 0909096	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-42 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to service-connected degenerative joint disease 
of the left second tarsometatarsal joint.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served in the Army National Guard.  According to 
the RO, his service included a continuous period of duty from 
October 1998 to February 1999.

In September 2004, the RO denied the Veteran's claim for 
service connection for a low back disability.  The Veteran 
appealed to the Board of Veterans' Appeals (Board), 
contending that the disability of his low back was secondary 
to service-connected degenerative joint disease of his left 
second tarsometatarsal joint.  The Board denied the appeal in 
May 2006.

The Veteran appealed the Board's May 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a memorandum decision entered in July 2008, the Court set 
aside the Board's decision and remanded the matter for 
readjudication.

For the reasons set forth below, this case is being REMANDED 
for additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In its July 2008 opinion, the Court found that the Board's 
May 2006 decision was deficient because, in part (1) the 
Board failed to discuss the Veteran's statements to the 
effect that a Dr. Taulbee (a VA physician) had told him that 
his limp (which the Veteran attributed to his service-
connected foot disability) would probably cause back 
problems, and (2) the Board failed to seek clarification (or, 
alternatively, to explain why clarification was unnecessary) 
of an April 2005 VA opinion that, while acknowledging that 
the Veteran had a "mild antalgic gait," did not indicate 
its contribution, or lack thereof, to his back disability.  
In light of the Court's opinion, additional development is 
required.  38 C.F.R. § 19.9 (2008).



This case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or additional 
evidence pertinent to the claim here in 
question.  If the Veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  Make efforts to contact Dr. P. S. 
Taulbee, whether or not he is still employed 
by VA.  If Dr. Taulbee is located, ask him to 
indicate whether he recalls offering an 
opinion with respect to the etiological 
relationship between the Veteran's limp and 
his low back disability and, if so, to 
provide a statement of his opinion on the 
matter.  He should be afforded an opportunity 
to review the material in the Veteran's 
claims file, or copies thereof, in order to 
facilitate the preparation of an opinion.  
(If Dr. Taulbee is no longer employed by VA, 
it may be necessary to obtain a release from 
the Veteran in order to allow Dr. Taulbee to 
review and/or comment on the case.)  Efforts 
to obtain a statement from Dr. Taulbee should 
be fully documented.  If the efforts are 
unsuccessful, the Veteran should be notified 
of that fact.  The notice should explain the 
efforts VA has made to obtain the evidence; 
describe any further action VA will take 
regarding his claim (including, but not 
limited to, deciding the claim based on the 
evidence of record unless he submits the 
statement VA has been unable to obtain); and 
inform him that he is ultimately responsible 
for providing the missing evidence.  
38 C.F.R. § 3.159(e)(1).

3.  After the foregoing development has been 
completed, return the claims file to the VA 
examiner who previously evaluated the Veteran 
in April 2005.  The examiner should be asked 
to review the expanded record and prepare a 
supplemental report indicating the extent to 
which, if any, the additional evidence 
impacts on his prior opinion as to whether it 
is at least as likely as not (i.e., whether 
it is 50 percent or more probable) that the 
Veteran has a disability of the low back that 
(1) is due to, or (2) has been chronically or 
permanently worsened by, the service-
connected degenerative joint disease of his 
left second tarsometatarsal joint.  In so 
doing, the examiner should discuss, among 
other things, (a) whether it is at least as 
likely as not that the Veteran's antalgic 
gait, noted on examination, is attributable 
to the degenerative joint disease of his left 
second tarsometatarsal joint and, if so, (b) 
whether it is at least as likely as not that 
his antalgic gait has caused, or chronically 
or permanently worsened, any disability of 
his low back.  If the examiner who previously 
evaluated the Veteran is unavailable, 
schedule the Veteran for an examination by 
another examiner for purposes of obtaining 
the necessary information.  If the Veteran 
does not report for the new examination, the 
requested opinion(s) should nevertheless be 
provided, based on a review of the available 
evidence.  A complete rationale for all 
opinions should be supplied.

4.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.  The SSOC should 
contain, among other things, a discussion of 
the evidence received since the last relevant 
SSOC was issued in October 2005, and a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.159.  See Notice and 
Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (now codified at 38 C.F.R. § 3.159).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should 
be returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

